           Case 1:19-cv-07224-LGS Document 77 Filed 07/08/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SUSAN J. GALLI,                                              :
                                              Plaintiff,      :
                                                              :   19 Civ. 7224 (LGS)
                            -against-                         :
                                                              :         ORDER
 PRICEWATERHOUSECOOPERS LLP                                   :
 NOTICE/SEVERANCE POLICY AS                                   :
 AMENDED AND RESTATED EFFECTIVE                               :
 FEBRUARY 1, 2011, et al.,                                    :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 6, 2020, Defendants moved to compel arbitration as to Counts

I (ERISA § 503, Failure to provide a full and fair review of ERISA claim), III (ERISA §§ 519

and 502(A)(3), Equitable relief for interference with benefits under a plan), IV (ERISA §§ 404-

406 and 409, Breach of fiduciary duty) and V (ERISA § 502(A)(3), Equitable relief for disclosure

violations) (Dkt. No. 42).

        WHEREAS, on January 15, 2020, Plaintiff opposed the motion, asserting a defense of

fraudulent inducement (Dkt. No. 48);

        WHEREAS, the at-issue Arbitration Agreement provides that the “Arbitrator shall not

have the authority to decide jurisdictional or arbitrability disputes, including disputes over the

formation, existence, validity, interpretation or scope of the agreement under which Arbitration is

sought, and who are proper parties to the Arbitration; such questions shall be reserved for a court

of competent jurisdiction.” See Arbitration Agreement, § f;

        WHEREAS, both the parties’ motion papers cite a line of cases addressing the question of

arbitrability of a claim or defense of fraudulent inducement brought as to a contract as a whole, as

opposed to such a claim or defense brought as to an arbitration provision specifically. See, e.g.,
          Case 1:19-cv-07224-LGS Document 77 Filed 07/08/20 Page 2 of 2


Ipcon Collections LLC v. Costco Wholesale Corp., 698 F.3d 58, 61 (2d Cir. 2012) (“The Federal

Arbitration Act, 9 U.S.C. § 1 et seq. . . . does not permit the federal court to consider claims of

fraud in the inducement of the contract generally . . . Rather, such claims must be decided by the

arbitrator.” (quoting Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 445 (2006)). But

neither party fully addresses the question of how this line of cases applies in circumstances, like

those that exist here, where the Arbitration Agreement includes language similar to the

aforementioned provision. It is hereby

       ORDERED that the parties shall provide supplemental briefing in the form of letter briefs

to the Court to address this question. The parties shall file the letter briefs, not to exceed three

pages, by July 15, 2020.

Dated: July 8, 2020
       New York, New York
